Case 0:18-cv-60741-DPG Document 30 Entered on FLSD Docket 10/21/2020 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 18-60741-CIV-GAYLES/REID

   ROSHAN RAMKHELAWAN,

                           Petitioner,

                   v.

   FLORIDA DEPARTMENT OF
   CORRECTIONS,

                     Respondent.
   _______________________________/


       ORDER AFFIRMING AND ADOPTING REPORT OF MAGISTRATE JUDGE

          THIS CAUSE comes before the Court on the Report of Magistrate Judge (the “Report”)

  [ECF No. 21]. Petitioner filed a pro se petition for writ of habeas corpus under 28 U.S.C. § 2254,

  challenging the constitutionality of his judgment of conviction in the Seventeenth Judicial Circuit in

  and for Broward County, Florida [ECF No. 1]. The matter was referred to the Magistrate Judge for

  a ruling on all pre-trial non-dispositive matters and for a Report and Recommendation on any

  dispositive matters. [ECF No. 2]. Magistrate Judge Reid’s Report recommends that the Court deny

  the Petition. Petitioner has timely objected to the Report. [28].

          A district court may accept, reject, or modify a magistrate judge’s report and recommen-

  dation. 28 U.S.C. § 636(b)(1). Those portions of the report and recommendation to which objection

  is made are accorded de novo review, if those objections “pinpoint the specific findings that the

  party disagrees with.” United States v. Schultz, 565 F.3d 1353, 1360 (11th Cir. 2009); see also Fed.

  R. Civ. P. 72(b)(3). Any portions of the report and recommendation to which no specific objection

  is made are reviewed only for clear error. Liberty Am. Ins. Grp., Inc. v. WestPoint Underwriters,
Case 0:18-cv-60741-DPG Document 30 Entered on FLSD Docket 10/21/2020 Page 2 of 2




  L.L.C., 199 F. Supp. 2d 1271, 1276 (M.D. Fla. 2001); accord Macort v. Prem, Inc., 208 F. App’x

  781, 784 (11th Cir. 2006).

         The Court, having conducted a de novo review of the record, agrees with Judge Reid’s

  well-reasoned analysis and conclusion that the Petition should be denied. Accordingly, after

  careful consideration, it is ORDERED AND ADJUDGED as follows:

         (1)    Judge Reid’s Report [ECF No. 21] is AFFIRMED AND ADOPTED and

                incorporated into this Order by reference;

         (2)    Petitioner’s Petition for Writ of Habeas Corpus [ECF No. 1] is DENIED;

         (3)    No certificate of appealability shall issue; and

         (4)    This case shall be CLOSED.

         DONE AND ORDERED in Chambers at Miami, Florida, this 20th day of October, 2020.




                                               ________________________________
                                               DARRIN P. GAYLES
                                               UNITED STATES DISTRICT JUDGE




                                                  2
